Case 2:19-cv-11095-MAG-DRG ECF No. 65, PageID.979 Filed 11/05/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


TIMOTHY L. WALTER,

               Plaintiff,                                       Case No. 19-11095
vs.                                                             HON. MARK A. GOLDSMITH

OAKLAND COMMUNITY COLLEGE,

            Defendant.
___________________________________/

                          OPINION & ORDER
      DENYING MOTION FOR PROTECTIVE ORDER PREVENTING CONTACT
       WITH NON-PARTY WITNESS (Dkt. 41), AND DENYING MOTION FOR
      PROTECTIVE ORDER PRECLUDING EILEEN HUSBAND’S DEPOSITION
                               (Dkt. 48)

        This matter is before the Court on Defendant Oakland Community College’s (“OCC”) motion

for a protective order preventing any contact with a non-party witness (Dkt. 41) (“No Contact Motion”)

and OCC’s motion for a protective order precluding Eileen Husband’s deposition (Dkt. 48) (“No

Deposition Motion”). Plaintiff Timothy Walter has responded to both motions (Dkts. 50, 55), and

OCC has filed a reply brief in support of the motion to preclude Eileen Husband’s deposition (Dkt.

58). For the reasons discussed below, the motions are denied.

                                     I.      BACKGROUND

        Walter, former Dean of Students for OCC, brought this action against his former employer,

alleging that OCC terminated his employment in violation of the Rehabilitation Act, the Americans

with Disabilities Act (“ADA”), Michigan’s People with Disabilities Civil Rights Act, the Fourteenth

Amendment, and his collective bargaining agreement. Compl. (Dkt. 1). OCC has asserted that it

terminated Walter for failing to perform his duties in reviewing a direct threat incident in which a

student brought weapons onto the OCC campus. No Contact Mot. ¶ 1. OCC expelled the student for
Case 2:19-cv-11095-MAG-DRG ECF No. 65, PageID.980 Filed 11/05/20 Page 2 of 7




violating its weapons policy. Id. ¶ 7. It now seeks to prevent Walter from contacting or deposing the

former student on the belief that any such contact may provoke the former student, presenting a direct

threat to OCC students of a potential shooter. Id. ¶ 11. Walter says that the former student had

expressed a desire to kill himself, but that he never posed a threat to anyone else. Resp. at 17.

        Although the parties appear to differ on a number of issues, the following facts do not appear

to be in dispute. In February 2018, OCC’s public safety office learned that an OCC student with a

military background had threatened suicide. An OCC public safety officer spoke with the student and

encouraged him to come to the public safety office on the OCC campus. Case Report, Ex. 1 to No

Contact Mot., at PageID.454. When the student came to campus, local police officers stopped his

vehicle and took him into custody. No Contact Mot. at 2. In the student’s vehicle, the police officers

found ammunition, a knife, used shooting targets, and a notebook containing some type of “military”

strategies. Id. ¶ 2. A later search of the student’s apartment turned up some firearms, some knives,

and a bulletproof vest. Id. ¶ 3. The police officers transferred the student to Common Ground Resource

& Crisis Center. Case Report at 10. He was later admitted to the Battle Creek Veterans Affairs (“VA”)

Hospital. Walter Interview Summ., Ex. G to Resp., at 2 (Dkt. 50-8). There is no indication that the

student was arrested or that he possessed any items illegally.

        After the student was discharged from the VA Hospital, Walter, as head of the Behavioral

Assessment Review Team (“BART”), met with the student on campus several times. No Contact Mot.

¶ 4. During the period of time when Walter had his meetings with the student, the student purchased

a gun and allegedly said that he wanted to reenlist in the military to “go fight and kill.” Id. ¶ 5. The

BART Committee also learned that the student might have choked his roommate to the point of

unconsciousness. Dr. Kassab Interview Summ., Ex. I to Resp., at 3 (Dkt. 50-10). There is some

indication that the student was in a romantic relationship with his roommate, who had been trying to



                                                   2
Case 2:19-cv-11095-MAG-DRG ECF No. 65, PageID.981 Filed 11/05/20 Page 3 of 7




end their relationship. See Officer Wells Interview, Ex. B to Resp, at 2 (Dkt. 50-3). Additionally, the

student reported to the BART Committee that his grandmother had recently died and that he was

having suicidal ideations. Walter Interview, Ex. G to Resp., at 3. The student released his VA records

to the BART Committee, which, in the psychiatric portion of its report, indicated that the student was

not a threat to himself or others. Id.

        In order to preserve the possibility that the student could return to OCC the following semester,

Walter contacted the student’s instructors and asked them to give the student “incompletes” for his

current classes. No Contact Mot. ¶ 6. The instructors issued incompletes for the student, but OCC

reversed those decisions, expelled the student, and terminated Walter. Termination Letter, Ex. 4 to No

Contact Mot. (Dkt. 41-5).

        Walter subsequently filed the present case, alleging that OCC retaliated against him because

he advocated on behalf of the student. Walter alleged that he attended several meetings with respect

to his handling of the situation. Compl. ¶¶ 73-76. After one such meeting, Walter says that Husband,

general counsel to OCC, called him seeking further information about the BART Committee. Id. ¶ 77.

Walter alleges that unbeknownst to him, the interim vice chancellor of student affairs and the vice

chancellor of legal services were also on the call. Id. ¶ 78. He says that at some point, the vice

chancellors began yelling at him on the phone call. Id. ¶¶ 79-86. In his motion, Walter alleges that

after the phone call, he called Husband directly to complain about retaliatory harassment by the vice

chancellors. Resp. at 5. Walter made a similar allegation in his complaint, but he did not name

Husband as the person to whom he made his complaint. Id. ¶ 87. Walter also alleges that Husband

made independent inquiries into the event with the student in her role as a corporate officer, as opposed

to her role as general counsel for OCC. Resp. at 5. In its answer, OCC denied Walter’s allegations as




                                                   3
Case 2:19-cv-11095-MAG-DRG ECF No. 65, PageID.982 Filed 11/05/20 Page 4 of 7




untrue, Answer ¶¶ 73-87, and it disputes Walter’s characterization of Husband’s involvement in the

student incident, Reply at 3-8.

                                   II.          LEGAL STANDARD

        Federal Rule of Civil Procedure 26 allows for broad discovery in litigation, including “any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case[.]” Fed. R. Civ. P. 26(b)(1). When ruling on discovery-related motions, the district

court has broad discretion to determine the proper scope of discovery, including whether a

“discovery request is too broad and oppressive.” Surles ex rel. Johnson v. Greyhound Lines, Inc.,

474 F.3d 288, 305 (6th Cir. 2007); Lewis v. ACB Bus. Serv., Inc., 135 F.3d 389, 402 (6th Cir.

1998). However, a court, for good cause shown, can issue an order to protect “a party or person

from annoyance, embarrassment, oppression, or undue burden or expense” of a deposition. Fed.

R. Civ. P. 26(c). “To show good cause, a movant for a protective order must articulate specific

facts showing clearly defined and serious injury resulting from the discovery sought and cannot

rely on mere conclusory statements.” Nix v. Sword, 11 F. App’x 498, 500 (6th Cir. 2001) (internal

marks and citations omitted).


                                         III.     DISCUSSION

        OCC has not shown good cause for a protective order preventing Walter from contacting the

former OCC student or for precluding Husband’s deposition. The motions will be taken in turn.

    A. OCC’s No Contact Motion

        OCC argues that there is good cause to issue a protective order preventing any contact with the

expelled student, because it believes that any contact places an undue burden on OCC in the form of a

potential “shooter situation on campus.” Mot. at 5. Walter argues that the student never posed a threat

to anyone other than himself, and that OCC’s speculation to the contrary is not supported by the record.


                                                    4
Case 2:19-cv-11095-MAG-DRG ECF No. 65, PageID.983 Filed 11/05/20 Page 5 of 7




Resp. at 17-20. The parties do not dispute that the expelled student has relevant information to Walter’s

claims against OCC, and they do not dispute that provoking a potential active shooter would place an

undue burden on OCC. Therefore, the issue is whether the expelled student presents a current threat

of violence to OCC in some fashion. Walter has the better part of the argument in this regard.

          The parties dispute whether the student was a threat to other OCC students in 2018. However,

whether the student was potentially dangerous more than two years ago is a poor indicator of whether

the student is dangerous now, or whether a deposition would trigger the student to commit violent acts.

The record reflects that the student had a number of stressors in his life in 2018, e.g., the recent death

of his grandmother, conflict with his roommate, and suicidal ideations. There is no current information

about the student. OCC’s argument is based entirely on speculation about the student’s current mental

state. Speculation that the student may be prompted to violent action by being contacted in relation to

this case fails to constitute good cause for a protective order. Therefore, OCC’s No Contact Motion is

denied.

    B. OCC’s No Deposition Motion

          OCC seeks to prevent attorney Eileen Husband, general counsel to OCC, from being deposed

in this matter. Mot. ¶ 13. It speculates that Walter is seeking Husband’s deposition in order to gain

access to privileged communications. Mot. at 2. Walter argues that Husband’s deposition is necessary

in this case. He represents that he is not seeking protected information, and in the event defense counsel

believes that Husband’s deposition raises privileged information, they can assert the appropriate

privilege. Resp. at 2. Husband’s deposition is warranted.

          OCC does not argue that Husband is per se immune from being deposed, but rather that Walter

has failed to demonstrate that he has satisfied the so-called Shelton test, adopted by the Sixth Circuit

in Nationwide Mut. Ins. Co. v. Home Ins. Co., 278 F.3d 621 (6th Cir. 2002), for determining when it



                                                    5
Case 2:19-cv-11095-MAG-DRG ECF No. 65, PageID.984 Filed 11/05/20 Page 6 of 7




is appropriate to depose opposing counsel. In Shelton, the plaintiff deposed in-house counsel for

defendant about the existence of certain contested documents. Shelton v. Am. Motors Corp., 805 F.2d

1323, 1325 (8th Cir. 1986). On appeal, the Eighth Circuit considered under what circumstances it is

appropriate to depose opposing counsel. Id. at 1326. The court ruled that discovery from opposing

counsel is allowed, but only upon a showing that “(1) no other means exist to obtain the

information . . . ; (2) the information sought is relevant and nonprivileged; and (3) the information is

crucial to the preparation of the case.” Id. at 1327.

        Walter argues that he has satisfied all three elements. Resp. at 15-19. He says that there is no

other means to verify certain allegations, for example, Walter’s assertion that he lodged a formal

retaliation complaint with Husband. Resp. at 15. Walter argues that his complaint to Husband as well

as Husband’s participation on the phone call with the vice chancellors are relevant, non-privileged

information supporting his case. Id. at 16-17. And Walter argues that the information he seeks from

Husband is crucial to his defense, because Husband allegedly observed what Walter characterizes as

harassment by the vice chancellors and she received Walter’s complaint of retaliation. Id. at 18-19.

OCC does not make an argument with respect to the first two Shelton factors. OCC focuses on the

third factor by arguing that the information Walter seeks is of “overwhelmingly trivial quality.” Reply

at 9. The Court disagrees.

        Whether OCC retaliated against Walter is the crux of this case. OCC represents that no

retaliation occurred, and it made blanket denials of most of Walter’s allegations in the complaint. At

the very least, whether Walter lodged a formal complaint with Husband at the time that he believes

retaliatory harassment occurred, is crucial to his case. Without Husband’s testimony on the matter,

OCC can argue on a summary judgment motion, or to a jury, that Walter is no more than a disgruntled

former employee who did not raise the issue of retaliation until after he was terminated. Being able to



                                                    6
Case 2:19-cv-11095-MAG-DRG ECF No. 65, PageID.985 Filed 11/05/20 Page 7 of 7




refute such an argument could very well be a dispositive issue. Walter has satisfied the third Shelton

factor by showing Husband has information that is crucial to preparing his case.

        As to issues of attorney-client privilege, it is not clear that it will become an issue. OCC fears

that certain lines of inquiry will necessarily implicate the attorney-client privilege. However, thus far,

no privilege has been asserted. And Walter represents that he has no intention of pursuing privileged

information. The Court declines to make any ruling with respect to attorney-client privilege at the

outset of a deposition. Should a dispute over the assertion of a privilege arise during the deposition

that the parties cannot resolve, the Court will be in a better position to resolve the issue once the

privilege has been asserted and in a specific context.

        Walter has made the necessary showing under the Shelton factors, and OCC has failed to show

good cause to preclude Husband’s deposition. Therefore, the motion is denied.

                                       IV.      CONCLUSION

        For the reasons stated above, OCC’s motion for a protective order preventing any contact with

a non-party witness (Dkt. 41) and motion for protective order precluding Eileen Husband’s deposition

(Dkt. 48) are denied.

        SO ORDERED.

Dated: November 5, 2020                                  s/Mark A. Goldsmith
       Detroit, Michigan                                 MARK A. GOLDSMITH
                                                         United States District Judge




                                                    7
